                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
                                                 )
                      v.                         )                  No. 3:19-CR-184-TAV-HBG
                                                 )
TIMOTHY HOUSE,                                   )
                                                 )
                              Defendant.         )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. The parties case came before the Court for a motion hearing on Defendant’s

Motion to Continue Trial and to Extend Other Deadlines [Doc. 12], filed on December 5, 2019.

Assistant United States Attorney Cindy Davidson participated on behalf of the Government.

Attorney John Barnes represented Defendant House, who was also present.

       Defendant moves the Court to continue the January 14, 2020 trial date and the related

deadlines in this case to allow counsel more time to evaluate potential resolutions or prepare for

trial. At the motion hearing, Mr. Barnes confirmed that Defendant House is waiving his speedy

trial rights with respect to his motion. AUSA Davidson stated that the Government did not oppose

the requested continuance of the trial and schedule. The parties agreed on a new trial date of June

2, 2020.

       The Court finds Defendant’s motion to continue the trial to be unopposed and well-taken.

It also finds that the ends of justice served by continuing the trial outweigh the interest of the
Defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that

continuing the trial for five months is necessary in this case in order to give counsel the “reasonable

time necessary for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). The Court notes that

Defendant House was initially represented by the Federal Defender Services of Eastern Tennessee,

and that Mr. Barnes was substituted as Defendant’s counsel of record on November 20, 2019.

[Doc. 11]. Accordingly, the Court finds that a trial continuance is warranted for counsel to have

the reasonable time necessary to prepare for trial, despite their use of due diligence. See 18 U.S.C.

§ 3161(h)(7)(B)(iv).

       Therefore, the Defendant’s Motion to Continue Trial [Doc. 12] is GRANTED, and the

trial of this matter is reset to June 2, 2020. The Court finds that all the time between the filing of

Defendant’s motion on December 5, 2019, and the new trial date of June 2, 2020, is fully

excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(1)(D) & -(7)(A)-(B). With regard to other scheduling in this case, the undersigned will

hold a final pretrial conference on May 18, 2020, at 11:00 a.m. This date will also be the new

deadline for concluding plea negotiations, providing reciprocal discovery, and filing motions in

limine. Special requests for jury instructions shall be submitted to the District Judge no later than

May 22, 2020, and shall be supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

           (1) Defendant’s Motion to Continue Trial [Doc. 12] is GRANTED;

           (2) The trial of this case is reset to commence on June 2, 2020, at 9:00
               a.m., before the Honorable Thomas A. Varlan, United States
               District Judge;

           (3) All time between the filing of Defendant’s motion on December 5,
               2019, and the new trial date of June 2, 2020, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;
                                                  2
  (4) The deadline for filing plea agreements in the record, providing
      reciprocal discovery, and filing motions in limine is May 18, 2020;

  (5) The Court will hold a final pretrial conference on May 18, 2020, at
      11:00 a.m.; and

  (6) Special requests for jury instructions shall be submitted to the
      District Judge no later than May 22, 2020, and shall be supported
      by citations to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.
                                   ENTER:


                                   United States Magistrate Judge




                                       3
